Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/559,442, filed on 09/03/2019. Claims 1-31, as originally filed, are currently pending and have been considered below. Claim 1, 8, 14, 20 and 26 are independent claim.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 05/03/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 09/03/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 8, 14-16, 18-29 and 31, are rejected under 35 U.S.C. 103 as being unpatentable over Depienne (US Patent Application Publication No 2009/0323784 A1) in view of “From WiFi to WiMAX: Efficient GPU-based Parameterized Tranceiver across Different OFDM Protocols” by Rongchun Li hereinafter Li.  

Regarding Claim 1, Depienne discloses a method, comprising: 
obtaining an input data sequence comprising a plurality of input data values, each having a value and a position in the input data sequence (Depienne, ¶[0107], input data is stored in global memory as an array of integers. It is shared among the threads, each thread will access independent integers); 
obtaining a descrambling sequence comprising a plurality of descrambling values with positions corresponding to positions of input data values in the input data sequence (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another 
allocating the input data sequence to threads of a plurality of threads of a graphics processing unit (GPU) (Depienne, ¶[0057]- ¶[0059], each thread loads its own input integer from global memory to a register); 
allocating the descrambling sequence to threads of the plurality of threads of the GPU (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread was mapped to one integer from the scrambling sequence and identified the corresponding integer in the input stream); 
performing a descrambling operation over the input data sequence and the descrambling sequence using the threads of the plurality of threads of the GPU (Depienne, ¶[0049]- ¶[0057], a high level description of scrambling for one thread among many other threads is presented in flow diagram); and 
Depienne does not explicitly teach the following limitation that Li teaches:
st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction). 
Depienne in view of Li are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “software defined radio and digital signal processing of data”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Depienna in view of Li to include the idea of using software defined radio platform based on GPUs to overcome the problem of tradeoff between performance and efficiency.

Regarding Claim 2, Depienne in view of Li discloses the method of claim 1, wherein the descrambling sequence is a pseudorandom bit sequence that is a function of a user identifier of a user device having transmitted the input data sequence and of a base station identifier of a base station having received the input data sequence (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread was st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction). 

Regarding Claim 6, Depienne in view of Li discloses the method of claim 1, wherein the GPU is an element of a cellular network base station (Depienne, ¶[0033], to enable transmitting and receiving of the output signal computed in the GPU, a radio frequency transceiver front-end is installed. Also Li, page-1912-1915, ¶[0001], Introduction, GPU based wireless communication has increased). 

Regarding Claim 8, Depienne discloses a method, comprising:
initializing a plurality of threads of a graphics processing unit (GPU) with corresponding thread LFSR initial states, wherein a thread LFSR with a corresponding thread LFSR initial state of a given thread of the plurality of threads corresponds to a predetermined number of cycle advancements of the first sequence LFSR (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. The scrambling 
Depienne does not explicitly teach the following limitation that Li teaches:
configuring a first sequence LFSR to output a first stream of sequence LFSR output values according to a first generator polynomial for the first sequence LFSR and a first sequence LFSR initial state (Li, page 1920-1923, ¶[0006], both the scrambler and descrambler XOR each input bit with a pseudo-random binary sequence to randomize the input bit stream. Linear feedback shift registers (LFSR) defined by the linear function serially generates the pseudo-random binary sequence); 
cycling the thread LFSR to output a stream of thread LFSR output values (Li, page 1917-1920, ¶[0005], each module is mapped on the GPUs to perform SIMD parallel computing, the critical issue of which is mapping the algorithm to multiple threads. ¶[005.1], grid configuration must be performed with consideration of the hardware resources on the GPU, including the registers, shared memory in each SM, maximum active threads per block and feasible SMs in GPUs. ¶[006.1], the length of each chunk is set as the length of LFSR, and labeled as L. Each thread requires L registers); and 
  With regard to the descrambler, the same partition is applied to recover the bit stream. The length of each chunk is set as the length of LFSR, and labeled as L). 
Depienne in view of Li are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “software defined radio and digital signal processing of data”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Depienna in view of Li to include the idea of using software defined radio platform based on GPUs to overcome the problem of tradeoff between performance and efficiency.

Regarding Claim 14, Depienne discloses a descrambler, for descrambling an input data sequence, comprising: 
a plurality of thread hardware units of a graphics processing unit (GPU) (Depienne, ¶[0030], software defined radio platform that uses a graphic processing unit (GPU)); 

a shared memory area of the shared memory storing a descrambling sequence as an array of descrambling segments (Depienne, ¶[0035], the CPU transmits a bit stream located in memory to the GPU); 
a first thread hardware unit of the plurality of thread hardware units comprising: 
1) a first execution core (Depienne, ¶[0107], input data is stored in global memory as an array of integers. It is shared among the threads, each thread will access independent integers); 
2) a first local memory for storage of a first input data segment as a first array of input data values, wherein the first input data segment is a first portion of the input data sequence (Depienne, ¶[0107], input data is stored in global memory as an array of integers. It is shared among the threads, each thread will access independent integers); and 
3) a first interface to access a first descrambling segment in a first array location of the shared memory area (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. ¶[0046], scrambling is generally a sequentially process. For each input bit that arrives, a corresponding scrambling bit is generated and both are XORed. ¶[0047], 
a second thread hardware unit of the plurality of thread hardware units comprising: 
1) a second execution core, capable of executing in parallel with the first execution core (Depienne, ¶[0057]- ¶[0059], each thread loads its own input integer from global memory to a register); 
2) a second local memory for storage of a second input data segment as a second array of input data values, wherein the second input data segment is a second portion of the input data sequence (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread was mapped to one integer from the scrambling sequence and identified the corresponding integer in the input stream); and
3) a second interface to access a second descrambling segment in a second array location of the shared memory area (Depienne, ¶[0049]- ¶[0057], a high level description of scrambling for one thread among many other threads is presented in flow diagram); and 
Depienne does not explicitly teach the following limitation that Li teaches:
an output for outputting a descrambled input data sequence from at least the first input data segment processed with the first descrambling st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction).
Depienne in view of Li are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “software defined radio and digital signal processing of data”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Depienna in view of Li to include the idea of using software defined radio platform based on GPUs to overcome the problem of tradeoff between performance and efficiency.

Regarding Claim 15, Depienne in view of Li discloses the descrambler of claim 14, wherein the descrambling sequence is 1024 bits, the plurality of thread hardware units comprises 32 thread hardware units, and descrambling segments are 32 bits wide, and wherein the first array location and the second array location are word-length memory locations in the shared memory (Depienne, ¶[0005], descrambler module. ¶[0047], the scrambling sequence has a length of 127 bits. The representation of 

Regarding Claim 16, Depienne in view of Li discloses the descrambler of claim 14, wherein the descrambling sequence is a pseudorandom bit sequence that is a function of a user identifier of a user device having transmitted the input data sequence and of a base station identifier of a base station having received the input data sequence (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread was mapped to one integer from the scrambling sequence and identified the corresponding integer in the input stream. Also Li, page-1920-1921, ¶[0006], both the scrambler and descrambler XOR each input bit with a pseudo-random binary sequence to randomize the input bit stream. The scrambler XORs the 1st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction).

Regarding Claim 18, Depienne in view of Li discloses the descrambler of claim 14, wherein allocated threads allocated to descrambling are st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction).

Regarding Claim 19, Depienne in view of Li discloses the descrambler of claim 14, wherein allocated threads allocated to descrambling are configured to allocate threads to execute instructions common to the allocated threads, comprising a first instruction for reading into thread local memory an array of input data values, a second instruction for reading a descrambling segment from the shared memory, and a third st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction).

Regarding Claim 20, Depienne discloses a software-defined radio for communications in a mobile device communications system, comprising:
a graphics processing unit comprising a plurality of thread hardware units comprising (Depienne, ¶[0030], software defined radio platform that uses a graphic processing unit (GPU)): 
a) a first thread hardware unit comprising a first execution core, a first instruction cache, a first local memory, and a first load/store unit coupled to a shared memory shared among threads of the plurality of thread hardware units and coupled to a global memory of the graphics 
b) a second thread hardware unit comprising a second execution core capable of operating in parallel with the first thread hardware unit, a second instruction cache, a second local memory, and a second load/store unit coupled to the shared memory shared and coupled to the global memory (Depienne, ¶[0107], input data is stored in global memory as an array of integers. It is shared among the threads, each thread will access independent integers); and 
c) a third thread hardware unit for computing a portion of a descrambling sequence, wherein the first instruction cache comprises a first set of instructions for (Depienne, ¶[0107], input data is stored in global memory as an array of integers. It is shared among the threads, each thread will access independent integers): 
1) obtaining a first input data array, wherein the first input data array is a first portion of an input data sequence received by the software-defined radio (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. ¶[0046], scrambling is generally a sequentially process. For each input bit that arrives, a corresponding scrambling bit is generated and both are XORed. ¶[0047], the scrambling sequence has a length of 127 bits. ¶[0048], to enable parallelization, the scrambling sequence is pre-calculated); 

Depienne does not explicitly teach the following limitation that Li teaches:
3) performing a first descrambling operation on input data values of a first input data segment and the first descrambling segment to form a first thread output (Li, page 1920-1923, ¶[0006], both the scrambler and descrambler XOR each input bit with a pseudo-random binary sequence to randomize the input bit stream. Linear feedback shift registers (LFSR) defined by the linear function serially generates the pseudo-random binary sequence).
Depienne in view of Li are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “software defined radio and digital signal processing of data”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to 

Regarding Claim 21, Depienne in view of Li discloses the software-defined radio of claim 20, wherein the second instruction cache comprises a second set of instructions for: 
1) obtaining a second input data array, wherein the second input data array is a second portion of the input data sequence received by the software-defined radio (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. The scrambling sequence depends on its generator function and the initial state. Also Li, page 1917-1920, ¶[0005], each module is mapped on the GPUs to perform SIMD parallel computing, the critical issue of which is mapping the algorithm to multiple threads. ¶[005.1], grid configuration must be performed with consideration of the hardware resources on the GPU, including the registers, shared memory in each SM, maximum active threads per block and feasible SMs in GPUs. ¶[006.1], the length of each chunk is set as the length of LFSR, and labeled as L. Each thread requires L registers); 
2) obtaining a second descrambling segment, wherein the second descrambling segment is a second portion of the descrambling sequence (Depienne, ¶[0044], the main operation of a scrambler is to XOR the 
3) performing a second descrambling operation on input data values of a second input data segment and the second descrambling segment to form a second thread output (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. The scrambling sequence depends on its generator function and the initial state. Also Li, page 1917-1920, ¶[0005], each module is mapped on the GPUs to perform SIMD parallel computing, the critical issue of which is mapping the algorithm to multiple threads. ¶[005.1], grid configuration must be performed with consideration of the hardware resources on the GPU, including the registers, shared memory in each SM, maximum active threads per block and feasible SMs in GPUs. ¶[006.1], the length of each 

Regarding Claim 22, Depienne in view of Li discloses the software-defined radio of claim 20, wherein the descrambling sequence is a function of a plurality of LFSR outputs, wherein each LFSR of the plurality of LFSRs is a one-to-many LFSR (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. The scrambling sequence depends on its generator function and the initial state. Also Li, page 1917-1920, ¶[0005], each module is mapped on the GPUs to perform SIMD parallel computing, the critical issue of which is mapping the algorithm to multiple threads. ¶[005.1], grid configuration must be performed with consideration of the hardware resources on the GPU, including the registers, shared memory in each SM, maximum active threads per block and feasible SMs in GPUs. ¶[006.1], the length of each chunk is set as the length of LFSR, and labeled as L. Each thread requires L registers). 

Regarding Claim 23, Depienne in view of Li discloses the software-defined radio of claim 20, further comprising: 
a second storage in the global memory for storage of a segment monomial value of a monomial modulo a generator polynomial, wherein 

Regarding Claim 24, Depienne in view of Li discloses the software-defined radio of claim 20, further comprising: 
a second storage in the global memory for a lookup table, wherein the lookup table comprises a first set of precomputed entries for the first thread hardware unit having a first thread position, and wherein the first set of precomputed entries comprises values of polynomial multiplication of possible values of input data segments and a first generator segment associated with the first thread position (Li, page 1917-1920, ¶[0005], 

Regarding Claim 25, Depienne in view of Li discloses the software-defined radio of claim 20, wherein the descrambling sequence is a pseudorandom bit sequence that is a function of a user identifier of a user device having transmitted the input data sequence and of a base station identifier of a base station having received the input data sequence (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread was mapped to one integer from the scrambling sequence and identified the corresponding integer in the input stream. Also Li, page-1920-1921, ¶[0006], both the scrambler and descrambler XOR each input bit with a pseudo-random binary sequence to randomize the input bit stream. The scrambler XORs the 1st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction). 

Regarding Claim 26, Depienne discloses a descrambler, for generating a descrambling sequence using a graphics processing unit (GPU), comprising: 
a plurality of thread hardware units of the GPU, comprising at least a first thread hardware unit and a second thread hardware unit (Depienne, ¶[0030], software defined radio platform that uses a graphic processing unit (GPU)); 
a shared memory of the GPU accessible to the first thread hardware unit and the second thread hardware unit (Depienne, ¶[0035], the CPU transmits a bit stream located in memory to the GPU); 
a shared memory area of the shared memory for storing the descrambling sequence as an array of descrambling segments (Depienne, ¶[0035], the CPU transmits a bit stream located in memory to the GPU); 
the first thread hardware unit comprising: 
1) a first execution core for executing at least a first thread linear feedback shift register (LFSR) (Depienne, ¶[0107], input data is stored in global memory as an array of integers. It is shared among the threads, each thread will access independent integers); 
2) a first local memory for storage of a first thread LFSR state, initialized to a first position in the descrambling sequence with polynomial multiplication modulo a generator polynomial and a first monomial with a 
3) a first interface for storing a first descrambling segment in a first array location of the shared memory area (Depienne, ¶[0044], the main operation of a scrambler is to XOR the input bit stream with another sequence of bits called the scrambling sequence. ¶[0046], scrambling is generally a sequentially process. For each input bit that arrives, a corresponding scrambling bit is generated and both are XORed. ¶[0047], the scrambling sequence has a length of 127 bits. ¶[0048], to enable parallelization, the scrambling sequence is pre-calculated); and 
the second thread hardware unit comprising: 
1) a second execution core, capable of executing in parallel with the first execution core for executing at least a second thread LFSR (Depienne, ¶[0057]- ¶[0059], each thread loads its own input integer from global memory to a register); 
2) a second local memory for storage of a second thread LFSR state, initialized to a second position in the descrambling sequence with polynomial multiplication modulo the generator polynomial and a second monomial with a second degree corresponding to the second position (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread 
3) a second interface for storing a second descrambling segment in a second array location of the shared memory area, wherein the second descrambling segment is a second output stream from the second thread LFSR initialized at the second position (Depienne, ¶[0049]- ¶[0057], a high level description of scrambling for one thread among many other threads is presented in flow diagram).
Depienne does not explicitly teach the following limitation that Li teaches:
wherein the first descrambling segment is a first output stream from the first thread LFSR initialized at the first position (Li, page-1920-1921, ¶[0006], both the scrambler and descrambler XOR each input bit with a pseudo-random binary sequence to randomize the input bit stream. The scrambler XORs the 1st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction).
Depienne in view of Li are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “software defined radio and digital signal processing of data”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Depienna in view of Li to include the idea of using 

Regarding Claim 27, Depienne in view of Li discloses the descrambler of claim 26, wherein the descrambling sequence is 1024 bits, the first descrambling segment is 32 bits, the second descrambling segment is 32 bits, and wherein 32 thread hardware units are operated in parallel (Depienne, ¶[0005], descrambler module. ¶[0047], the scrambling sequence has a length of 127 bits. The representation of the input is an array of integers, out of which every 32 bits are valid information bits. ¶[0126]. Also Li, page 1920, ¶[0006],maximum number of threads per block is 1024. Page 1924, ¶[0007], each thread block can support 1024 threads for parallel execution). 

Regarding Claim 28, Depienne in view of Li discloses the descrambler of claim 26, wherein the descrambling sequence is 1024 bits, wherein 32 thread hardware units are operated in parallel as a block, each operating using an instruction set common among the 32 thread hardware units (Depienne, ¶[0005], descrambler module. ¶[0047], the scrambling sequence has a length of 127 bits. The representation of the input is an array of integers, out of which every 32 bits are valid information bits. ¶[0126]. Also Li, page 1920, ¶[0006],maximum number of threads per 

Regarding Claim 29, Depienne in view of Li discloses the descrambler of claim 26, wherein the descrambling sequence is a pseudorandom bit sequence that is a function of a user identifier of a user device having transmitted an input data sequence to be descrambled and of a base station identifier of a base station having received the input data sequence (Depienne, ¶[0057]- ¶[0059], the scrambling sequence is stored in an array of five unsigned integers in constant memory. Each thread loads its own input integer from global memory to a register. ¶[0066], each thread was mapped to one integer from the scrambling sequence and identified the corresponding integer in the input stream. Also Li, page-1920-1921, ¶[0006], both the scrambler and descrambler XOR each input bit with a pseudo-random binary sequence to randomize the input bit stream. The scrambler XORs the 1st input bit with the 4th and 7th bits of the LFSR to obtain the output bit. The new LFSR is computed by shifting the feedback bit of the LFSR in the right direction). 

Regarding Claim 31, Depienne in view of Li discloses the descrambler of claim 26, wherein the plurality of thread hardware units of the GPU comprise elements of a cellular network base station (Depienne, ¶[0033], to enable transmitting and receiving of the output signal computed in the . 

Allowable Subject Matter
Claim 3-5, 7, 9-13, 17 and 30 are allowed if the above-specified rejections and/or objections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433